Case 1:18-mj-05710-UA Document 15 Filed 10/09/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

____________________ X
UNITED STATES OF AMERICA
v. Afiirmation in Support of
Application for Order of Continuance
EVELIN BRACY,
18 Mag. 5710
Defendant.
---- ---X
State of NeW York )
County ofNeW York : ss.:
Southern District of NeW Yorlc )

Thane Rehn, pursuant to Title 28, United States Code, Section 1746, hereby declares under
penalty of perjury:

1. l am an Assistant United States Attorney in the Office of Geoffrey S. Berrnan, United
States Attorney for the Southern District of NeW York. I submit this affirmation in support of an
application for an order of continuance of the time Within Which an indictment or information
Would otherwise have to be tiled, pursuant to 18 U.S.C. § 3l6l(h)(7)(A).

2. The defendant Was charged in a complaint dated July 3, 2018, With violations of Title
21 , United States Code, Sections 846, 812, 841 (a)(l), and 84l(b)(l)(A), and Title 18, Untied States
Code, Section 1956(h). The defendant Was arrested on July 9, 2018; and Was presented before
Magistrate Judge Sarah Netburn on July 9, 2018. The defendant Was represented by Thornas
Arnbrosio, Esq. and ordered detained

3. At the initial presentment, defense counsel consented to a Waiver of his client’s right
pursuant to Rule 5.1 of the Federal Ruies of Criminal Procedure to a preliminary hearing within

14 days of the initial appearance Accordingly, under the Speedy Tiial Act the Governrnent

 

Case 1:18-mj-05710-UA Document 15 Filed 10/09/18 Page 2 of 2

initially had until August 8, 2018 Within which to file an indictment or information On August 8,
2018, Magistrate Judge Katharine H. Parker entered an Order of Continuance extending this date
until September 7, 2018. On September 7, 2018, Magistrate ludge Henry Pitman entered an Order
of Continuance extending this date until October 9, 20l 8.

4. Defense counsel and I have had discussions regarding a possible disposition of this case
beginning July 9, 2018, and continuing to as recently as October 5, 2018. The negotiations have
not been completed and We plan to continue our discussions, but do not anticipate a resolution
before the deadline under the Speedy Trial Act expires on October 9, 2018.

5. Therefore, the Governrnent is requesting a 30~day continuance until November 8, 2018,
to continue the foregoing discussions and reach a disposition of this matter. On October 5, 2018, l
personally spoke With defense counsel Who specifically consented to this request This request has
been approved by Andrew Dember, Deputy Chief of the Crirninal Division.

6. For the reasons stated above, the ends of justice served by the granting of the requested
continuance outweigh the best interests of the public and defendant in a speedy trial.

Dated: NeW York, NeW York
October 9, 2018

%M--

Thane Rehn
Assistant United States Attorney
212-637-2354

 

